Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 and 18-21 are pending.  Claim 17 has been canceled.  Note that, Applicant’s amendment and arguments filed 7/7/22 have been entered.  
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2021.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 4/722 have been withdrawn:
The rejection of claims 1-13 and 18-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al (US 2015/0133560) in view of WO2014/206555.  Note that, Klug et al (US 2016/0143828) is a 371 application of WO2014/206555 and has been used as an English language translation of WO2014/206555.  
Klug et al teach a surfactant concentrate containing 30 to 60% of at least one anionic surfactant, from 10% to 40% of at least one N-methyl-N-acylglucamine, where the N-methyl-N-acyl-glucamine has a C8-C22 acyl radical, 10-60% by weight of at least one solvent, and 0-5% of at least one or more additives.  See claim 1.  Suitable solvents include water, propylene glycol, etc.  Suitable additives include dyes, fragrances, complexing agents, etc.  See paras. 51-60.  The surfactant concentrate has a viscosity at 30 degrees Celsius of 10,000-50,000 mPas.  See paras. 16 and 51-60.  The surfactant concentrate may be used as a cleaner, cosmetic, etc.  See paras. 66-70.  
Klug et al do not teach the specific blend of N-hydrocarbon substituted N-acylglucamides as recited by the instant claims or a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
‘828 teaches hair wash compositions containing at least one N-methyl-N-acylgluacamine, at least one anionic surfactant, optionally betaine surfactants, water, etc.  See claim 12.  Note that, ‘828 teaches mixtures of N-methyl-N-acylgluacamines corresponding to the mixture of N-methyl-N-acylgluacamines as recited by the instant claims and having the same melting points as recited by the instant claims.  See paras. 22-25 and 97. 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific blend of N-hydrocarbon substituted N-acylglucamides as recited by the instant claims in the composition taught by Klug et al, with a reasonable expectation of success, because ‘828 teaches the use of the specific blend of N-hydrocarbon substituted N-acylglucamides as recited by the instant claims in a similar composition and further, Klug et al teach the use of N-hydrocarbon substituted N-acylglucamides in general.    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Klug et al in view of ‘828 suggest a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Note that, the Examiner asserts that the broad teachings of Klug et al in view of ‘828 suggest compositions having the same melting point as recited by the instant claims because Klug et al in view of ‘828 teach compositions containing the same components in the same amounts as recited by the instant claims and further, such a property would flow naturally from the teachings of Klug et al in view of ‘828.  
Claims 1-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al (US 2015/0126424).
Klug et al a surfactant solution containing a) 28 to 65% of a mixture of 5 to 20 wt% of N-methyl-N-oleylglucamine, a2) 50 to 93 wt.% of N-methyl-N-C12-C14 acylglutamines, 0 to 30% wt% of other N-methyl-N-acylglucamines, 0 to 20 wt% of one or more alcohols, 20 to 72 wt% of water, and 0 to 5 wt% of additives.  See Abstract.  Suitable alcohols include propylene glycol, etc.  Suitable additives include preservatives, etc.  See column 3, lines 1-15.  The composition may be used in hair and skin cleaning, etc.  See column 7, lines 25-35.
Klug et al teach hair wash compositions containing at least one N-methyl-N-acylgluacamine, at least one anionic surfactant, optionally betaine surfactants, water, etc.  See claim 12.  Note that, Klug et al teach mixtures of N-methyl-N-acylgluacamines corresponding to the mixture of N-methyl-N-acylgluacamines as recited by the instant claims and having the same melting points as recited by the instant claims.  See paras. 22-25 and 97.   Additionally, the Examiner asserts that the broad teachings of Klug et al suggest compositions having the same melting point as recited by the instant claims because Klug et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such a property would flow naturally from the teachings of Klug et al.  
Klug et al do not teach, with sufficient specificity, a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
   Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Klug et al suggest a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as US 2015/0133560, US 2016/0143828, and US 2015/0126424 not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement not later than the effective filing date of the claimed invention. However, although subject matter disclosed in the references US 2015/0133560, US 2016/0143828, and US 2015/0126424 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  
Note that, US 2015/0133560 (published May 14, 2015) and US 2015/0126424 (published May 7, 2015) are both published more than one year prior to the instant application’s foreign priority date of December 2, 2016.  Additionally, the Examiner would like to point out that US 2016/0143828 (published May 26, 2016) has merely been cited/used as an English language translation of WO2014/206555 (published  December 31, 2014).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/August 5, 2022